


Exhibit 10.7




CHENIERE ENERGY, INC.
2015 EMPLOYEE INDUCEMENT INCENTIVE PLAN
RESTRICTED STOCK GRANT


1.    Grant of Restricted Shares.   Cheniere Energy, Inc., a Delaware
corporation (the “Company”), hereby grants to _________ (“Participant”) all
rights, title and interest in the record and beneficial ownership of ___________
(__) shares (the “Restricted Shares”) of common stock, $0.003 par value per
share, of the Company (“Common Stock”), under the Company’s 2015 Employee
Inducement Incentive Plan (as amended or restated from time to time, the
“Plan”), subject to the conditions described in this grant of Restricted Stock
(the “Grant”) and the Plan. The Restricted Shares are granted, effective as of
the ___ day of ___, 201_ (the “Grant Date”). Unless otherwise defined in this
Grant, capitalized terms used herein shall have the meanings assigned to them in
the Plan. The grant of Restricted Shares under the Plan and this Grant is
intended to qualify as an inducement grant to a new employee under NYSE MKT
Company Guide Section 711(a).


2.    Effect of the Plan. The Restricted Shares granted to Participant are
subject to all of the provisions of the Plan and this Grant, together with all
of the rules and determinations from time to time issued by the Committees and
by the Board pursuant to the Plan; provided, however, that in the event of a
conflict between any provision of the Plan and this Grant document, the
provisions of this Grant document shall control but only to the extent such
conflict is permitted under the Plan. The Company hereby reserves the right to
amend, modify, restate, supplement or terminate the Plan without the consent of
Participant, so long as such amendment, modification, restatement or supplement
shall not materially reduce the rights and benefits available to Participant
hereunder, and this Grant shall be subject, without further action by the
Company or Participant, to such amendment, modification, restatement or
supplement unless provided otherwise therein.


3.    Issuance and Transferability. The Restricted Shares may be evidenced in
such manner as the Company shall deem appropriate, including, without
limitation, book-entry registration with the Company’s transfer agent or
issuance of a stock certificate or certificates. In the event any stock
certificate is issued in respect of the Restricted Shares, such certificate
shall be registered in the name of the Participant and



1



--------------------------------------------------------------------------------




shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to such Restricted Shares and shall be held by the
Company or by an escrow agent designated by the Company until the forfeiture
restrictions described in Paragraph 4 of this Grant expire and all required
withholding obligations as described in Paragraph 11 of this Grant and the
provisions of the Plan have been satisfied. The Restricted Shares are not
transferable except by will or the laws of descent and distribution or as
otherwise permitted under Section 14(f) of the Plan. No right or benefit
hereunder shall in any manner be subject to any debts, contracts, liabilities,
or torts of Participant or otherwise made subject to execution, attachment or
similar process except as provided in Section 14(f) of the Plan.
4.    Risk of Forfeiture. Except as otherwise provided herein, Participant
shall, without further action of any kind by the Company or Participant,
immediately forfeit all rights to any non-vested portion of the Restricted
Shares in the event of termination, resignation or removal from employment with
the Company. Restricted Shares that are forfeited shall be deemed to be
immediately transferred to the Company without any payment by the Company or
action by Participant, and the Company shall have the full and absolute right to
cancel any evidence of Participant’s ownership of such forfeited Restricted
Shares and to take any other action necessary to demonstrate the Participant no
longer owns such forfeited Restricted Shares. Following any such forfeiture,
Participant shall have no further rights with respect to the forfeited
Restricted Shares. Participant, by his or her acceptance of this Grant,
irrevocably grants to the Company a power of attorney to transfer Restricted
Shares that are forfeited to the Company and agrees to execute any documents
requested by the Company in connection with such forfeiture and transfer.


5.    Vesting. The Restricted Shares shall vest and (subject to the Company's
cash payment election
rights set forth in Paragraph 6 hereof) the forfeiture restrictions shall lapse
during Participant’s Continuous Service in four equal annual installments (at
the rate of 25 percent per year) as follows: (i) 25 percent of the Restricted
Shares will vest on the date that is one year from the first day of the month
containing the Grant Date (the “Initial Vesting Date”), (ii) an additional 25
percent of the Restricted Shares will vest on the first anniversary of the
Initial Vesting Date, (iii) an additional 25 percent of the Restricted Shares
will vest on the second anniversary of the Initial Vesting Date and (iv) the
remaining portion of the Restricted Shares will vest on the third anniversary of
the Initial Vesting Date. Notwithstanding the foregoing, (a) one half of each
tranche of the Restricted Shares not then vested shall vest in full immediately
upon the occurrence, during Participant’s Continuous Service, of a Change of
Control and the remaining portion shall continue to vest pursuant to the
schedule set forth in the immediately preceding sentence, provided



2



--------------------------------------------------------------------------------




that such remaining portion of the Restricted Shares not then vested shall vest
in full immediately upon termination of Participant’s Continuous Service by the
Company without Cause or a termination by Participant because of a “Constructive
Termination,” provided, in each case, termination occurs within one year after
the Change of Control and (b) any Restricted Shares not then vested shall vest
in full immediately upon the death or Disability of Participant while performing
Continuous Service. For purposes of this Grant, “Constructive Termination” shall
mean that the Company has either (a) reduced Participant’s base salary or (b)
relocated Participant to a new workplace that is more than 50 miles from such
Participant’s regular workplace without consent from the Participant (such
reduction or relocation, a “Termination Event”), Participant provides the
Company written notice of termination within 30 days of the Termination Event
which identifies and describes the applicable Termination Event (“Written
Notice”), the Company does not cure the Termination Event within 30 days of
receipt of Written Notice (the “Cure Period”) and Participant terminates
Continuous Service within 30 days after expiration of the Cure Period. Except as
otherwise provided in the foregoing, if Participant’s Continuous Service is
terminated for any reason, any Restricted Shares not then vested shall not vest
(except as otherwise provided herein) and shall be forfeited back to the
Company.
    
6.    Ownership Rights; Cash Payment Election Rights. Subject to the
restrictions set forth in this Grant and the Plan, Participant is entitled to
all voting and ownership rights applicable to the Restricted Shares, including
the right to receive any cash dividends that may be paid on the Restricted
Shares. Notwithstanding the foregoing, (a) any cash dividends with respect to
unvested Restricted Shares shall be payable upon and subject to the vesting of
the underlying Restricted Shares (and Participant shall forfeit and not be paid
any such dividends in respect of Restricted Shares which are forfeited back to
the Company); (b) the Committee may direct that from the time of payment of any
dividend to the Company's shareholders generally until payment that dividends be
(i) held in cash, with or without interest accrual, or (ii) converted into
restricted stock units; (c) the dividends may be paid in the form of cash or
shares of Common Stock as determined by the Committee; and (d) the dividends are
intended to be exempt from Section 409A of the Internal Revenue Code and this
Grant shall be interpreted accordingly. Notwithstanding anything in this
Agreement to the contrary, at the time any vesting of Restricted Shares occurs
pursuant to this Grant, the Company, in its sole discretion, may cancel such
Restricted Shares on the applicable vesting date and pay to Participant, in
consideration of such cancelation, an amount per cancelled share equal to the
Fair Market Value (less applicable withholding) of such share on the applicable
vesting date (such payment to be made as soon practicable following the vesting
date).



3



--------------------------------------------------------------------------------




    
7.    Reorganization of the Company. Subject to Section 13 of the Plan, the
existence of this Grant shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business; any merger or consolidation of the Company; any issue
of bonds, debentures, preferred or prior preference stock ahead of or affecting
the Restricted Shares or the rights thereof; the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise.
    
8.    Recapitalization Events. In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company as contemplated by the Plan (“Recapitalization Events”), adjustments
shall be made with respect to the Restricted Shares to the extent provided for
in the Plan and then for all purposes references herein to Common Stock or to
Restricted Shares shall mean and include all securities or other property (other
than cash) that holders of Common Stock of the Company are entitled to receive
in respect of Common Stock by reason of each successive Recapitalization Event,
which securities or other property (other than cash) shall be treated in the
same manner and shall be subject to the same restrictions as the underlying
Restricted Shares.
    
9.    Certain Restrictions. By accepting this Grant, Participant acknowledges
that he or she has received a copy of the Plan and agrees that Participant will
enter into such written representations, warranties and agreements and execute
such documents as the Company may reasonably request in order to comply with
applicable securities law and other applicable laws, rules or regulations, or
with this document or the terms of the Plan.
    
10.    Amendment and Termination; Waiver. This Grant, together with the Plan,
constitutes the entire agreement by the Participant and the Company with respect
to the subject matter hereof, and supersedes any and all prior agreements or
understandings between the Participant and the Company with respect to the
subject matter hereof, whether written or oral. Except as provided otherwise in
Paragraph 2, no amendment or termination of this Grant shall be made by the
Company at any time without the written consent of Participant. Any provision
for the benefit of the Company contained in this Grant may be waived



4



--------------------------------------------------------------------------------




in writing, either generally or in any particular instance, by the Company. A
waiver on one occasion shall not be deemed to be a waiver of the same or any
other breach on a future occasion.     


11.    Withholding of Taxes. All payments under the terms of the Grant shall be
subject to, and reduced by, any amount of federal, state and local income,
employment and other taxes required to be withheld by the Company in connection
with such payments. Participant agrees that, if he or she makes a timely
election under Section 83(b) of the Internal Revenue Code of 1986, as amended,
with regard to the Restricted Shares, Participant will so notify the Company in
writing at the time Participant makes such election and provide a copy thereof
to the Company, so as to enable the Company to timely comply with any applicable
governmental reporting requirements and any required withholding obligations.
The Company shall have the right to take any action as may be necessary or
appropriate to satisfy any required federal, state or local tax withholding
obligations, provided, however, that except as otherwise agreed in writing by
the Participant and the Company, if Participant is an Executive Officer or an
individual subject to Rule 16b-3, such tax withholding obligations will be
effectuated by the Company withholding a number of shares of Common Stock from
the Grant having a Fair Market Value equal to the amount of such tax withholding
obligations (at the minimum withholding tax rate required by the Code). The
Company’s obligation to deliver Restricted Shares to Participant upon the
vesting of such shares is subject to the satisfaction of any and all applicable
federal, state and local income and employment tax withholding requirements.
    
12.    No Guarantee of Tax Consequences. The Grant is intended to be exempt from
or to comply with the requirements of Section 409A of the Code and the Grant
shall be interpreted accordingly. The Company makes no commitment or guarantee
to Participant that any federal or state tax treatment will apply or be
available to any person eligible for benefits under this Grant.
    
13. Severability; Interpretive Matters. In the event that any provision of this
Grant shall be held illegal, invalid, or unenforceable for any reason, such
provision shall be fully severable and shall not affect the remaining provisions
of this Grant, and the Grant shall be construed and enforced as if the illegal,
invalid, or unenforceable provision had never been included herein. Whenever
required by the context, pronouns and any variation thereof shall be deemed to
refer to the masculine, feminine, or neuter, and the singular shall include the
plural and vice versa. The captions and headings used in the Grant are inserted
for convenience and shall not be deemed a part of the Grant granted hereunder
for construction or interpretation.





5



--------------------------------------------------------------------------------




14.    Crediting Par Value. In connection with the issuance of the Restricted
Shares pursuant to this Grant and as a result of the expectations of the Company
and Participant of Participant’s performance of future services for the Company
or an Affiliate, the Company will transfer from surplus to stated capital the
aggregate par value of the Restricted Shares.
    
15.    Governing Law. The Grant shall be construed in accordance with and
governed by the laws of the State of Delaware to the extent that federal law
does not supersede and preempt Delaware law (in which case such federal law
shall apply).


16.    No Rights To Continued Employment. Nothing in this Grant shall confer
upon the Participant any right to continued employment with the Company (or its
Affiliates or their respective successors) or to interfere in any way with the
right of the Company (or its Affiliates or their respective successors) to
terminate the Participant’s employment at any time.


17.    Counterparts. This Grant may be signed in any number of counterparts,
each of which will be an original, with the same force and effect as if the
signature thereto and hereto were upon the same instrument.


[Remainder of Page Blank - Signature Page Follows]



6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has executed the Grant as of the date first
above written.


CHENIERE ENERGY, INC.
 
 
By:
 
 
 
 
Ann Raden
 
Vice President, Human Resources & Administration
 
 
 
 
 
 
 
 





I hereby accept the Grant subject to all of the terms and provisions hereof. I
acknowledge and agree that the Grant shall vest and become payable, if at all,
only during the period of my continued service with the Company or as otherwise
provided in the Grant (not through the act of issuing the Grant).
 
 
 
By:
 
 
 
 
Participant
 
 
 
 









[Signature Page to Restricted Stock Grant under the 2015 Employee Inducement
Incentive Plan]





7

